                                                                                             _ _.
                                                                              FILC'D-.
                                                                     fRK, U.S. DISTRIrr ~~.~~:#~~

                                                                    .~uN
 1                                                                    ~1 12 2019
 2                                                                                   :ALIFORNIA
                                                                                     BY DEPUTY

 3
 4
 5~
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORI~IIA
10
      LJI~IITED STATES OF AMERICA,                 Case No.: LACR08-00135-SJO
11
                        Plaintiff,                 ORDER OF DETENTION PENDING
12                                                 FURTHER REVOCATION
                  v.                               PROCEEDINGS
13                                                  FED. R. CRIM. P. 32.1(a)(6); 18
      JAVIER PEREZ,                                  .S.C. § 3143(a)(1))
14
15                      Defendant.
16
            The defendant having been arrested in this District pursuant to a warrant
17
      issued by the United States District Court for the CENTRAL District of
18
      CALIFORNIA for alleged violations) of the terms and conditions of probation or
19
      supervised release; and
20
            Having conducted a detention hearing pursuant to Federal Rule of Criminal
21
      Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), theCourt finds that:
22
      A. (X) The defendant has not met his/her burden of establishing by clear and
23
               convincing evidence that he/she is not likely to flee if released under 18
24
               U.S.C. § 3142(b) or (c). This finding is based on the following:
25
              (X) information in the Pretrial Services Report and Recommendation
26
              (X) information in the violation petition and reports)
27
              () the defendant's nonobjection to detention at this time
28
      ///

                                               1
 1           (X)    other: Alleged offense; Immigration status; Insufficient bail
 2                  resources; and Substance abuse.
 3        and/ or
 4 B.(X) The defendant has not met his/her burden of establishing by clear and
 5           convincing evidence that he/she is not likely to pose a danger to the
 6           safety of any other person or the community if released under 18 U.S.C.
 7           § 3142(b) or (c). This finding is based on the following:
 8          (X) information in the Pretrial Services Report and Recommendation
 9          (X) information in the violation petition and reports)
10          ()      the defendant's nonobjection to detention at this time
11          (X) other: Alleged violations; new criminal conduct; substance abuse;
12                  and criminal history.
13
14 IT THEREFORE IS ORDERED that the defendant be detained pending the further
15 revocation proceedings.
16
                                                                         ..
17
18 ~ Dated: June 12, 2019
19                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28


                                             2
